          Case 2:18-cv-08953-JVM Document 111 Filed 12/24/19 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

TONY JOSEPH GEORGE AND RAYNELL
WICKWARE, on behalf of themselves and
Other persons similarly situated,
                                                                              Civil Action
v.                                                                          2:18-cv-08953
                                                                       Section I (Judge Africk)
GRAYCO COMMUNICATIONS, L.P., and                                     Mag. (1) (Judge van Meerveld)
PROTEK COMMUNICATIONS, INC.
     Defendant.
                                                                           JURY DEMANDED


      DEFENDANT GRAYCO COMMUNICATIONS, L.P.’S MOTION FOR PARTIAL
       SUMMARY JUDGMENT REGARDING JOINT EMPLOYER STATUS AND
     PLAINTIFFS’ WILLFULNESS AND RETALIATION CLAIMS UNDER THE FLSA

        NOW INTO COURT, through undersigned counsel, comes Defendant Grayco

Communications, L.P. (“Grayco”), which, for the reasons set forth in the accompanying

memorandum and pursuant to Fed. R. Civ. P. 56, requests that this Court enter judgment against

Plaintiffs, Tony Joseph George and Raynell Wickware, on behalf of themselves and other persons

similarly situated (“Plaintiffs”), on their joint employer, willfulness and retaliation claims asserted

under the Fair Labor Standards Act (“FLSA”) and La. Rev. Stat. § 23.635 (as to joint employer

claim only).

        Partial summary judgment is appropriate because the undisputed facts show that, (1)

Grayco did not jointly employ the Plaintiffs who worked for Protek Communications, Inc.

(hereinafter referred to as the “Protek Plaintiffs”); (2) Grayco did not engage in actions that

constitute a willful violation of the FLSA; and (3) Grayco did not engage in retaliation in violation

of the FLSA against Plaintiffs because of their filing and/or participation in this lawsuit. 1


1
 The “Protek Plaintiffs” are the following Plaintiffs: Joseph Desir, Raynard Hall, Pierre Peterson, Benny Taylor,
Raynell Wickware, Iren Bethley, Alsen Caine, Randy Carey, Jonaser Castaneda, Haseem Cook, Winston Johnson,
Ricardo Newman, Byron Taylor, Darin Toler, Jarvis Weber, and Dwayne White.

Defendant Grayco Communications, L.P.’s Motion for Partial Summary Judgment                                         1
          Case 2:18-cv-08953-JVM Document 111 Filed 12/24/19 Page 2 of 4




        Plaintiffs’ claim that Grayco and Protek are joint employers fails because Grayco did not

have the authority to hire or fire Plaintiffs; Grayco did not pay Plaintiffs or have any input on how

Plaintiffs were paid; Grayco did not supervise Plaintiffs or control their work schedule; and Grayco

did not maintain any employment records for Plaintiffs. Rather, Protek unequivocally controlled,

executed and maintained all of these duties with regard to the Protek Plaintiffs. Further, the

business contract between Protek and Grayco, in effect during the relevant time period contained

specific terms stating the companies would not be joint employers and further stated that it was

Protek’s contractual obligation to maintain, control, and pay its own work force (separate from

Grayco’s workforce). Plaintiffs’ allegation that Grayco is a joint employer with Protek is wholly

unsupported by the evidence and directly contradicted by the record. Accordingly, there is no

evidence that Grayco jointly employed Plaintiffs under either the FLSA or Louisiana law.

        Plaintiffs’ claim that Grayco acted “willfully” by violating the Plaintiffs’ rights under the

FLSA also fails because there is no evidence that Grayco knew that its pay structured violated the

FLSA or that it ignored complaints brought to its attention. At most, Grayco may have been merely

negligent, however, this does not rise to the level of a willful violation of the FLSA. Accordingly,

there is no evidence of willfulness and the two-year statute of limitations should be applied to all

Plaintiffs.

        Plaintiffs also assert a claim for retaliation under the FLSA claiming that “multiple Opt-In

Plaintiffs have been retaliated against” after this lawsuit was filed on September 26, 2018.

Specifically, Plaintiffs allege that they, (1) received less compensation, (2) received less job

assignments, (3) received more charge-backs, (4) were not provided tax documents and (5) were

not provided paychecks, as a result of their participation in this lawsuit. Importantly, some of the

alleged actions listed by Plaintiffs are not adverse actions under the FLSA therefore, Plaintiffs are



Defendant Grayco Communications, L.P.’s Motion for Partial Summary Judgment                        2
         Case 2:18-cv-08953-JVM Document 111 Filed 12/24/19 Page 3 of 4




unable to establish a prima facie case of retaliation. Additionally, assuming for the purposes of

this motion (although Grayco disagrees) that adverse actions existed, there is no evidence that such

actions occurred because of any Plaintiff’s participation in this lawsuit. Plaintiffs have no evidence

to meet their burden under the FLSA retaliation analysis that they would not have faced the adverse

actions claimed but for engaging in protected activity under the FLSA. Accordingly, summary

judgment on all Plaintiffs’ retaliation claims is appropriate.

       WHEREFORE, for these reasons and as more fully set forth in the accompanying

Memorandum in Support, Grayco respectfully requests that this Honorable Court enter summary

judgment in favor of Grayco (1) as to all claims regarding the Protek Plaintiffs because Grayco is

not a “joint employer” and has no employer liability to Protek’s employees and/or independent

contractors; and (2) as to Plaintiffs’ claims of willfulness and retaliation under the FLSA.

                                                                 Respectfully submitted,

                                                                 /s/ Gregg M. Rosenberg_______
                                                                 Gregg M. Rosenberg - Pro Hac Vice
                                                                 USDC SD/TX No. 7325
                                                                 Texas State Bar ID 17268750
                                                                 Tracey D. Lewis - Pro Hac Vice
                                                                 USDC SD/TX No. 212007
                                                                 Texas State Bar ID 24090230
                                                                 ROSENBERG & SPROVACH
                                                                 3518 Travis Street, Suite 200
                                                                 Houston, Texas 77002
                                                                 (713) 960-8300
                                                                 (713) 621-6670 (Facsimile)

OF COUNSEL:
ROSENBERG & SPROVACH                                             ATTORNEYS FOR DEFENDANT
`                                                                GRAYCO COMMINACTIONS, L.P.




Defendant Grayco Communications, L.P.’s Motion for Partial Summary Judgment                         3
        Case 2:18-cv-08953-JVM Document 111 Filed 12/24/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served upon

all counsel of record via CM/ECF, on this 24th day of December 2019.



 Attorneys for Plaintiffs                       Attorneys for Protek Communications, Inc.
                                                John L. Young
 Douglas R. Kraus                               Matthew W. Langenberg
 Chelsea Brener Cusimano                        915 St. Louis Street
 Susannah McKinney                              New Orleans, LA 70112
 BRENER LAW FIRM, LLC                           jly@aol.com
 3640 Magazine                                  mwl@johnyounglaw.com
 Street New Orleans, Louisiana 70115
 cbcusimano@brenerlawfirm.com                   Jean-Paul Robert
 dkraus@brenerlawfirm.com                       8148 Highway 44
 smckinney@brenerlawfirm.com                    Gonzales, Louisiana 77037
                                                jpr@attorneyatlawllc.com


                                                   /s/ Gregg M. Rosenberg_______
                                                   GREGG M. ROSENBERG




Defendant Grayco Communications, L.P.’s Motion for Partial Summary Judgment                   4
